Per Curiam.
On June 20, 1973, defendant pled guilty to the crime of unarmed robbery. MCLA 750.530; MSA 28.798. He received a sentence of 6 to 15 years in prison, and on appeal asserts that the trial court failed to comply with the provisions of GCR 1963, 785.7(l)(d)(ii).
Before accepting a plea of guilty, the trial court must inform a defendant of, among other things, his "right to be presumed innocent until proven guilty beyond a reasonable doubt”. GCR 1963, 785.7(1)(d)(ii). In the instant case, the trial court explained to defendant the meaning of the presumption of innocence, and told defendant that the jury could not find him guilty unless its members were "completely convinced” that defendant had participated in each element of the charged offense. We find that the trial court substantially complied with the above rule, and that defendant’s conviction should not be reversed merely because the trial court failed to utter the phrase "beyond a reasonable doubt”. MCLA 769.26; MSA 28.1096, GCR 1963, 529.1.
Affirmed.